DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 11-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2013-0142967 to Kim et al. (hereinafter Kim), submitted by applicant in the IDS filed 11/30/17, using a machine translation.
Regarding claim 11, Kim discloses an organic electroluminescence device, comprising: 
a first electrode(20);
a hole transport region (40) disposed on the first electrode;
an emission layer (50) disposed on the hole transport region;
an electron transport region (60) disposed on the emission layer; and
a second electrode (80) disposed on the electron transport region (page 21 and Figure 1),
wherein the first electrode and the second electrode each independently comprise at least one selected from Ag, Mg, Al, Li, Ca (page 23), In, Sn and Zn, an 
wherein the emission layer comprises an aromatic compound represented by the following Formula 1 (Chemical Formula 1, page 3)
where Ar1 is a substituted or unsubstituted heteroaryl group having 2 to 24 carbon atoms (page 6), which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring,
L is a direct linkage (single bond), or a substituted or unsubstituted phenylene (arylene) group (page 4),
X is a direct linkage (single bond) (Formula 1, page 3),
R1 to R8 (translated as X) are each independently a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted silyl group, a substituted or unsubstituted alkyl group having 1 to 24 carbon atoms, which overlaps the instantly claimed 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 5 to 24 carbon atoms which overlaps the instantly claimed 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having 3 to 24 carbon atoms, which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring (page 9). X is a direct linkage, therefore none of Ra to Ri are present.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

claim 12, Kim discloses the organic electroluminescence device of claim 11, wherein the emission layer emits blue light (page 2).

Regarding claim 13, Kim discloses the organic electroluminescence device of claim 11, wherein the aromatic compound represented by Formula 1 is considered inherently a thermally activated delayed fluorescence compound because the Formulas closely overlap.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."...Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.

Regarding claim 14, Kim discloses the organic electroluminescence device of claim 11, wherein the aromatic compound represented by Formula 1 is expected to have an absolute value of the difference between the singlet energy level and the triplet energy level that at least overlaps the instantly claimed range of 0.2 eV or less because the Formulas closely overlap.  See MPEP 2112.01(I), cited above. 

Regarding claim 15, Kim discloses the organic electroluminescence device of claim 11, wherein Formula 1 is represented by 

where Ar1, L and R1 to R8, are the same as defined in Formula 1 and are each independently a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted silyl group, a substituted or unsubstituted alkyl group having 1 to 24 carbon atoms, which overlaps the instantly claimed 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 5 to 24 carbon atoms which overlaps the instantly claimed 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having 3 to 24 carbon atoms, which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring (page 9).

Regarding claim 17, Kim discloses the organic electroluminescence device of claim 11, wherein Ar1 is represented by the following Formula 3-1 or 3-2:
[Formula 3-1] (Kim Structural Formula 5, page 7)
where E (X) is a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, which overlaps the instantly claimed 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 5 to 30 carbon atoms, which overlaps the instantly claimed 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having 4 to 30 carbon atoms for forming a ring (pages 8 and 9), 
t is an integer of 0 to 3, and 
R' and R" are each independently a hydrogen atom, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted fluorenyl group, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms for forming a ring (page 8), or a substituted or unsubstituted heteroaryl group having 3 

Regarding claim 19, Kim discloses the organic electroluminescence device of claim 11, wherein Formula 1 is represented by [Formula 4] when Ar1 of Kim Formula 1 (page 3) is Structural formula 5 on page 7,
where E(X) is a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, which overlaps the instantly claimed 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 5 to 30 carbon atoms, which overlaps the instantly claimed 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having 4 to 30 carbon atoms for forming a ring (pages 8 and 9), 
t is an integer of 0 to 3, and 
R' and R" are each independently a hydrogen atom, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted fluorenyl group, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms for forming a ring (page 8), or a substituted or unsubstituted heteroaryl group having 3 to 24 carbon atoms, which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring (page 9).  See MPEP 2144.05(I), cited above.

Claims 11-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0144937 A1 to Park et al. (hereinafter Park).
Regarding claim 11, Park discloses an organic electroluminescence device, comprising: 

a hole transport region (140]) disposed on the first electrode;
an emission layer (130) disposed on the hole transport region;
an electron transport region disposed on the emission layer (150); and
a second electrode (110) disposed on the electron transport region (Fig. 3 and para [0124]),
wherein the first electrode and the second electrode each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Au, Ni, Cr, Li, Ca, LiF/Ca, LiF/Al, Ti, In, Sn and Zn, an oxide thereof, a compound thereof, or a mixture thereof (para [0120]-[0121]):
wherein the emission layer comprises an aromatic compound represented by [Formula 1] (Park Chemical Formula 1, para [0025]),
where Ar1 is a substituted or unsubstituted heteroaryl group having 2 to 30 carbon atoms (para [0026]), which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring,
L is a direct linkage, or a substituted or unsubstituted phenylene group (para [0039]),
X (X1) is a direct linkage (Chemical Formula 1, para [0025]), therefore none of Ra to Ri are present.
R1 to R8 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a substituted or unsubstituted silyl group, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a 

Regarding claim 12, Park discloses the organic electroluminescence device of claim 11, wherein the emission layer emits blue light (para [0128]).

Regarding claim 13, Park discloses the organic electroluminescence device of claim 11, wherein the aromatic compound represented by Formula 1 is considered inherently a thermally activated delayed fluorescence compound because the Formulas closely overlap.  See MPEP 2112.01(I), cited above.

claim 14, Park discloses the organic electroluminescence device of claim 11, wherein the aromatic compound represented by Formula 1 is expected to have an absolute value of the difference between the singlet energy level and the triplet energy level that at least overlaps the instantly claimed range of 0.2 eV or less because the Formulas closely overlap.  See MPEP 2112.01(I), cited above. 

Regarding claim 15, Park discloses the organic electroluminescence device of claim 11, wherein Formula 1 is represented by
[Formula 1-7] (Park, Formula A-25, page 12) and
Ar1, L, and R1 to R8 are the same as defined in Formula 1.

Regarding claim 17, Park discloses the organic electroluminescence device of claim 11, wherein Ar1 is represented by 
[Formula 3-1] (Park Formula 6, page 3).
where E is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having 2 to 30 carbon atoms which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring (para [0032]), and
t is an integer of 0 to 3.

Regarding claim 19, Park discloses the organic electroluminescence device of claim 11, wherein Formula 1 is represented by: 

where E is a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group having  2 to 30 carbon atoms which overlaps the instantly claimed 4 to 30 carbon atoms for forming a ring (para [0032]), and
t is an integer of 0 to 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12, 13, and 15 of copending Application No. 16/564265 (hereinafter 265). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping devices comprising the same layers in the same order, including an emission layer comprising an aromatic compound represented by formula 1 of the instant claims where Ar1 is an unsubstituted heteroaryl group forming a ring, L is an unsubstituted phenylene group, X is O or S and the R1 to R8 groups claim 11 and 265 claims 10 and 13 (Formula 11-7)).  Because X is O or S, none of Ra to Ri are present.  When X is O or S in Formula 11-7 of 265 claim 13, Formula 1 is represented by Formulas 1-3, 1-4, 1-5 and 1-6 of instant claim 15.  265 claim 1, Formula 1 overlaps Formula 1-1 of instant claim 15. Both teach Formula S1 of instant claim 18 (265 claim 13 where R is defined as set forth in 265 claim 10, which includes aryl and polycyclic groups comprising substituted or unsubstituted alkyl groups). Both also each wherein Ar1 is represented by Formula 3-1 and Formula 3-2 as set forth in instant claim 17 (265 claim 12, Formulas 13(1) and 13(2)), which forms Formula 4 of instant claim 19. Formulas H-1(1) and H-1(2) are Formula 5 of instant claim 19.  The electrodes are defined as formed of indium tin oxide (ITO), indium zinc oxide (IZO), SnO2, ZnO, Mg, Al, Al/Li, Ca, Mg/In or Mg/Ag (instant claim 11 and para [0192] and [0243] of 265).  Both teach that the emission layer emits blue light (instant claim 12 and 265 claim 15) and is a thermally activated delayed fluorescence compound (instant claim 13 and 265 claim 15). Both teach an overlapping difference between singlet and triplet energy (instant claim 14 and 265 claim 9).  See MPEP 2144.05(I), cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 25, filed 3/22/21, with respect to the claim objections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues.  
Therefore, the objection to claim 11 has been withdrawn. 
The objection to claim 20 has also been withdrawn.

Applicant's arguments filed 3/22/01, regarding Kim, have been fully considered but they are not persuasive. Applicant argues that the examiner admits that Kim does not teach X comprising Ra to Ri as set forth in the newly amended claims.  The examiner agrees. Amended claim 11 requires that X be a direct linkage, O, S or one of a number of alternate options that include Ra to Ri.  It is noted that the limitations of canceled claim 16 have been added as alternative options for X. The X alternative options including Ra to Ri are not required.  Kim does not teach the alternative options for X that require Ra to Ri but does teach X as a direct linkage (single bond, Formula 1, page 3), which is the first option listed in instant claim 11.   
Therefore, the 103 rejection of claims 11-15, 17 and 19 as obvious over Kim stands. 

Applicant's arguments filed 3/22/01, regarding Park, have been fully considered but they are not persuasive. Applicant argues that Park does not teach X (X1 in Park) comprising Ra to Ri as set forth in the newly amended claims.  Amended claim 11 requires that X be a direct linkage, O, S or one of a number of alternative options that a to Ri.  The X alternative options including Ra to Ri are not required.  Park does not teach the alternative options for X that require Ra to Ri but does teach X as a direct linkage (Chemical Formula 1, para [0025]), which is the first option listed in instant claim 11.   
Therefore, the 103 rejection of claims 11-15, 17 and 19 as obvious over Park stands. 

Applicant's arguments filed 3/22/01, regarding 265, have been fully considered but they are not persuasive. Applicant argues that 265 does not teach X comprising Ra to Ri as set forth in the newly amended claims.  Amended claim 11 requires that X be a direct linkage, O, S or one of a number of alternative options that include Ra to R.  The X alternative options including Ra to Ri are not required.  265 does not teach the options for X that require Ra to Ri as set forth in the newly amended claims but does teach X as O or S, which are the first two options listed in instant claim 11.   
Therefore, the provisional obviousness double patenting rejection of claims 11-19 as obvious over the claims of 265 stands. 
The provisional obviousness double patenting rejection of claim 16 as obvious over the claims of 265 is moot because the claim has been canceled. 

Allowable Subject Matter
Claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734